 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10
11 GREGG WARREN, an individual, and         Case No.: 8:20-cv-01960-JLS (KESx)
   KIMBERLEE KANARR, an individual,
12
   and the ESTATE OF TYLER MATHEW           STIPULATED PROTECTIVE
13 KANARR,                                  ORDER
14
               Plaintiffs,
15                                          [Discovery Document: Referred to
         v.                                 Magistrate Judge Karen E. Scott]
16
17 VF OUTDOOR, LLC, a limited liability
18 company, and DOES 1-100, inclusive,
19
20             Defendants.
21
22
23
24
25
26
27
28

                             STIPULATED PROTECTIVE ORDER
 1    1.         A. PURPOSES AND LIMITATIONS
 2         Discovery in this action is likely to involve production of confidential,
 3 proprietary, or private information for which special protection from public
 4 disclosure and from use for any purpose other than prosecuting this litigation may
 5 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 6 enter the following Stipulated Protective Order. The parties acknowledge that this
 7 Order does not confer blanket protections on all disclosures or responses to
 8 discovery and that the protection it affords from public disclosure and use extends
 9 only to the limited information or items that are entitled to confidential treatment
10 under the applicable legal principles. The parties further acknowledge, as set forth in
11 Section 12.3, below, that this Stipulated Protective Order does not entitle them to
12 file confidential information under seal; Civil Local Rule 79-5 sets forth the
13 procedures that must be followed and the standards that will be applied when a party
14 seeks permission from the court to file material under seal
15
16               B. GOOD CAUSE STATEMENT
17         This action is likely to involve private information from individuals who are
18 not parties to the case, customer and pricing information, third-party vendor
19 contracts and pricing information, insurance documents with information unrelated
20 to this matter, and other valuable research, development, commercial, financial,
21 technical and/or proprietary information for which special protection from public
22 disclosure and from use for any purpose other than prosecution of this action is
23 warranted. Such confidential and proprietary materials and information consist of,
24 among other things, confidential business or financial information, information
25 regarding confidential business practices, or other confidential research,
26 development, or commercial information (including information implicating privacy
27 rights of third parties), information otherwise generally unavailable to the public, or
28 which may be privileged or otherwise protected from disclosure under state or

                                               1
                              STIPULATED PROTECTIVE ORDER
 1 federal statutes, court rules, case decisions, or common law. Accordingly, to
 2 expedite the flow of information, to facilitate the prompt resolution of disputes over
 3 confidentiality of discovery materials, to adequately protect information the parties
 4 are entitled or required to keep confidential, to ensure that the parties are permitted
 5 reasonable necessary uses of such material in preparation for and in the conduct of
 6 trial, to address their handling at the end of the litigation, and serve the ends of
 7 justice, a protective order for such information is justified in this matter. It is the
 8 intent of the parties that information will not be designated as confidential for
 9 tactical reasons and that nothing be so designated without a good faith belief that it
10 has been maintained in a confidential, non-public manner, and there is good cause
11 why it should not be part of the public record of this case.
12
13    2.          DEFINITIONS
14          2.1   Action: this pending federal lawsuit.
15          2.2   Challenging Party: a Party or Non-Party that challenges the designation
16 of information or items under this Order.
17          2.3   “CONFIDENTIAL” Information or Items: information (regardless of
18 how it is generated, stored or maintained) or tangible things that qualify for
19 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
20 the Good Cause Statement.
21          2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
22 their support staff).
23          2.5   Designating Party: a Party or Non-Party that designates information or
24 items that it produces in disclosures or in responses to discovery as
25 “CONFIDENTIAL.”
26
27
28

                                                 2
                               STIPULATED PROTECTIVE ORDER
 1         2.6   Disclosure or Discovery Material: all items or information, regardless
 2 of the medium or manner in which it is generated, stored, or maintained (including,
 3 among other things, testimony, transcripts, and tangible things), that are produced or
 4 generated in disclosures or responses to discovery in this matter.
 5         2.7   Expert: a person with specialized knowledge or experience in a matter
 6 pertinent to the litigation who has been retained by a Party or its counsel to serve as
 7 an expert witness or as a consultant in this Action.
 8         2.8   House Counsel: attorneys who are employees of a party to this Action.
 9 House Counsel does not include Outside Counsel of Record or any other outside
10 counsel.
11         2.9   Non-Party: any natural person, partnership, corporation, association, or
12 other legal entity not named as a Party to this action.
13         2.10 Outside Counsel of Record: attorneys who are not employees of a party
14 to this Action but are retained to represent or advise a party to this Action and have
15 appeared in this Action on behalf of that party or are affiliated with a law firm which
16 has appeared on behalf of that party, and includes support staff.
17         2.11 Party: any party to this Action, including all of its officers, directors,
18 employees, consultants, retained experts, and Outside Counsel of Record (and their
19 support staffs).
20         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
21 Discovery Material in this Action.
22         2.13 Professional Vendors: persons or entities that provide litigation support
23 services (e.g., photocopying, videotaping, translating, preparing exhibits or
24 demonstrations, and organizing, storing, or retrieving data in any form or medium)
25 and their employees and subcontractors.
26         2.14 Protected Material: any Disclosure or Discovery Material that is
27 designated as “CONFIDENTIAL.”
28

                                               3
                              STIPULATED PROTECTIVE ORDER
 1          2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
 2 from a Producing Party.
 3
 4    3.          SCOPE
 5          The protections conferred by this Stipulation and Order cover not only
 6 Protected Material (as defined above), but also (1) any information copied or
 7 extracted from Protected Material; (2) all copies, excerpts, summaries, or
 8 compilations of Protected Material; and (3) any testimony, conversations, or
 9 presentations by Parties or their Counsel that might reveal Protected Material.
10         Any use of Protected Material at trial shall be governed by the orders of the
11 trial judge. This Order does not govern the use of Protected Material at trial.
12
13    4.          DURATION
14         Even after final disposition of this litigation, the confidentiality obligations
15 imposed by this Order shall remain in effect until a Designating Party agrees
16 otherwise in writing or a court order otherwise directs. Final disposition shall be
17 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
18 or without prejudice; and (2) final judgment herein after the completion and
19 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
20 including the time limits for filing any motions or applications for extension of time
21 pursuant to applicable law.
22
23    5.          DESIGNATING PROTECTED MATERIAL
24         5.1    Exercise of Restraint and Care in Designating Material for Protection.
25 Each Party or Non-Party that designates information or items for protection under
26 this Order must take care to limit any such designation to specific material that
27 qualifies under the appropriate standards. The Designating Party must designate for
28 protection only those parts of material, documents, items, or oral or written

                                                 4
                               STIPULATED PROTECTIVE ORDER
 1 communications that qualify so that other portions of the material, documents,
 2 items, or communications for which protection is not warranted are not swept
 3 unjustifiably within the ambit of this Order.
 4         Mass, indiscriminate, or routinized designations are prohibited. Designations
 5 that are shown to be clearly unjustified or that have been made for an improper
 6 purpose (e.g., to unnecessarily encumber the case development process or to impose
 7 unnecessary expenses and burdens on other parties) may expose the Designating
 8 Party to sanctions.
 9         If it comes to a Designating Party’s attention that information or items that it
10 designated for protection do not qualify for protection, that Designating Party must
11 promptly notify all other Parties that it is withdrawing the inapplicable designation.
12         5.2   Manner and Timing of Designations. Except as otherwise provided in
13 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
14 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
15 under this Order must be clearly so designated before the material is disclosed or
16 produced.
17         Designation in conformity with this Order requires:
18               (a) for information in documentary form (e.g., paper or electronic
19 documents, but excluding transcripts of depositions or other pretrial or trial
20 proceedings), that the Producing Party affix at a minimum, the legend
21 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
22 contains protected material. If only a portion or portions of the material on a page
23 qualifies for protection, the Producing Party also must clearly identify the protected
24 portion(s) (e.g., by making appropriate markings in the margins).
25         A Party or Non-Party that makes original documents available for inspection
26 need not designate them for protection until after the inspecting Party has indicated
27 which documents it would like copied and produced. During the inspection and
28 before the designation, all of the material made available for inspection shall be

                                               5
                              STIPULATED PROTECTIVE ORDER
 1 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 2 documents it wants copied and produced, the Producing Party must determine which
 3 documents, or portions thereof, qualify for protection under this Order. Then, before
 4 producing the specified documents, the Producing Party must affix the
 5 “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
 6 portion or portions of the material on a page qualifies for protection, the Producing
 7 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
 8 markings in the margins).
 9               (b)    for testimony given in depositions that the Designating Party
10 identify the Disclosure or Discovery Material on the record, before the close of the
11 deposition all protected testimony.
12               (c)    for information produced in some form other than documentary
13 and for any other tangible items, that the Producing Party affix in a prominent place
14 on the exterior of the container or containers in which the information is stored the
15 legend “CONFIDENTIAL.” If only a portion or portions of the information
16 warrants protection, the Producing Party, to the extent practicable, shall identify the
17 protected portion(s).
18         5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
19 failure to designate qualified information or items does not, standing alone, waive
20 the Designating Party’s right to secure protection under this Order for such material.
21 Upon timely correction of a designation, the Receiving Party must make reasonable
22 efforts to assure that the material is treated in accordance with the provisions of this
23 Order.
24
25
26
27
28

                                               6
                              STIPULATED PROTECTIVE ORDER
 1    6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2         6.1   Timing of Challenges. Any Party or Non-Party may challenge a
 3 designation of confidentiality at any time that is consistent with the Court’s
 4 Scheduling Order.
 5         6.2   Meet and Confer. The Challenging Party shall initiate the dispute
 6 resolution process under Local Rule 37.1 et seq. or follow the procedures for
 7 informal, telephonic discovery hearings on the Court's website.
 8         6.3   The burden of persuasion in any such challenge proceeding shall be on
 9 the Designating Party. Frivolous challenges, and those made for an improper
10 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
11 parties) may expose the Challenging Party to sanctions. Unless the Designating
12 Party has waived or withdrawn the confidentiality designation, all parties shall
13 continue to afford the material in question the level of protection to which it is
14 entitled under the Producing Party’s designation until the Court rules on the
15 challenge.
16
17    7.         ACCESS TO AND USE OF PROTECTED MATERIAL
18         7.1   Basic Principles. A Receiving Party may use Protected Material that is
19 disclosed or produced by another Party or by a Non-Party in connection with this
20 Action only for prosecuting, defending, or attempting to settle this Action. Such
21 Protected Material may be disclosed only to the categories of persons and under the
22 conditions described in this Order. When the Action has been terminated, a
23 Receiving Party must comply with the provisions of section 13 below (FINAL
24 DISPOSITION).
25         Protected Material must be stored and maintained by a Receiving Party at a
26 location and in a secure manner that ensures that access is limited to the persons
27 authorized under this Order.
28

                                               7
                              STIPULATED PROTECTIVE ORDER
 1        7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
 2 otherwise ordered by the court or permitted in writing by the Designating Party, a
 3 Receiving Party may disclose any information or item designated
 4 “CONFIDENTIAL” only to:
 5        (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well
 6 as employees of said Outside Counsel of Record to whom it is reasonably necessary
 7 to disclose the information for this Action;
 8        (b)    the officers, directors, and employees (including House Counsel) of the
 9 Receiving Party to whom disclosure is reasonably necessary for this Action;
10        (c)    Experts (as defined in this Order) of the Receiving Party to whom
11 disclosure is reasonably necessary for this Action and who have signed the
12 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
13        (d)    the court and its personnel;
14        (e)    court reporters and their staff;
15        (f)    professional jury or trial consultants, mock jurors, and Professional
16 Vendors to whom disclosure is reasonably necessary for this Action and who have
17 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
18        (g)    the author or recipient of a document containing the information or a
19 custodian or other person who otherwise possessed or knew the information;
20        (h)    during their depositions, witnesses, and attorneys for witnesses, in the
21 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
22 requests that the witness sign the form attached as Exhibit A hereto; and (2) they
23 will not be permitted to keep any confidential information unless they sign the
24 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
25 agreed by the Designating Party or ordered by the court. Pages of transcribed
26 deposition testimony or exhibits to depositions that reveal Protected Material may
27 be separately bound by the court reporter and may not be disclosed to anyone except
28 as permitted under this Stipulated Protective Order; and

                                                8
                              STIPULATED PROTECTIVE ORDER
 1         (i)   any mediator or settlement officer, and their supporting personnel,
 2 mutually agreed upon by any of the parties engaged in settlement discussions.
 3
 4 8.            PROTECTED MATERIAL SUBPOENAED OR ORDERED
 5 PRODUCED IN OTHER LITIGATION
 6         If a Party is served with a subpoena or a court order issued in other litigation
 7 that compels disclosure of any information or items designated in this Action as
 8 “CONFIDENTIAL,” that Party must:
 9               (a)    promptly notify in writing the Designating Party. Such
10 notification shall include a copy of the subpoena or court order;
11               (b)    promptly notify in writing the party who caused the subpoena or
12 order to issue in the other litigation that some or all of the material covered by the
13 subpoena or order is subject to this Protective Order. Such notification shall include
14 a copy of this Stipulated Protective Order; and
15               (c)    cooperate with respect to all reasonable procedures sought to be
16 pursued by the Designating Party whose Protected Material may be affected.
17         If the Designating Party timely seeks a protective order, the Party served with
18 the subpoena or court order shall not produce any information designated in this
19 action as “CONFIDENTIAL” before a determination by the court from which the
20 subpoena or order issued, unless the Party has obtained the Designating Party’s
21 permission. The Designating Party shall bear the burden and expense of seeking
22 protection in that court of its confidential material and nothing in these provisions
23 should be construed as authorizing or encouraging a Receiving Party in this Action
24 to disobey a lawful directive from another court.
25
26
27
28

                                                9
                              STIPULATED PROTECTIVE ORDER
 1 9.           A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 2 PRODUCED IN THIS LITIGATION
 3               (a)     The terms of this Order are applicable to information produced
 4 by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
 5 information produced by Non-Parties in connection with this litigation is protected
 6 by the remedies and relief provided by this Order. Nothing in these provisions
 7 should be construed as prohibiting a Non-Party from seeking additional protections.
 8               (b)     In the event that a Party is required, by a valid discovery request,
 9 to produce a Non-Party’s confidential information in its possession, and the Party is
10 subject to an agreement with the Non-Party not to produce the Non-Party’s
11 confidential information, then the Party shall:
12                     (1) promptly notify in writing the Requesting Party and the Non-
13 Party that some or all of the information requested is subject to a confidentiality
14 agreement with a Non-Party;
15                     (2) promptly provide the Non-Party with a copy of the Stipulated
16 Protective Order in this Action, the relevant discovery request(s), and a reasonably
17 specific description of the information requested; and
18                     (3) make the information requested available for inspection by the
19 Non-Party, if requested.
20               (c)     If the Non-Party fails to seek a protective order from this court
21 within 14 days of receiving the notice and accompanying information, the Receiving
22 Party may produce the Non-Party’s confidential information responsive to the
23 discovery request. If the Non-Party timely seeks a protective order, the Receiving
24 Party shall not produce any information in its possession or control that is subject to
25 the confidentiality agreement with the Non-Party before a determination by the
26 court. Absent a court order to the contrary, the Non-Party shall bear the burden and
27 expense of seeking protection in this court of its Protected Material.
28

                                               10
                               STIPULATED PROTECTIVE ORDER
 1 10.             UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 3 Protected Material to any person or in any circumstance not authorized under this
 4 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 5 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 6 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 7 persons to whom unauthorized disclosures were made of all the terms of this Order,
 8 and (d) request such person or persons to execute the “Acknowledgment and
 9 Agreement to Be Bound” that is attached hereto as Exhibit A.
10
11 11.             INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
12 PROTECTED MATERIAL
13         When a Producing Party gives notice to Receiving Parties that certain
14 inadvertently produced material is subject to a claim of privilege or other protection,
15 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
16 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
17 may be established in an e-discovery order that provides for production without
18 prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
19 as the parties reach an agreement on the effect of disclosure of a communication or
20 information covered by the attorney-client privilege or work product protection, the
21 parties may incorporate their agreement in the stipulated protective order submitted
22 to the court.
23
24 12.             MISCELLANEOUS
25         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
26 person to seek its modification by the Court in the future.
27         12.2 Right to Assert Other Objections. By stipulating to the entry of this
28 Protective Order no Party waives any right it otherwise would have to object to

                                              11
                              STIPULATED PROTECTIVE ORDER
 1 disclosing or producing any information or item on any ground not addressed in this
 2 Stipulated Protective Order. Similarly, no Party waives any right to object on any
 3 ground to use in evidence of any of the material covered by this Protective Order.
 4         12.3 Filing Protected Material. A Party that seeks to file under seal any
 5 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
 6 only be filed under seal pursuant to a court order authorizing the sealing of the
 7 specific Protected Material at issue. If a Party's request to file Protected Material
 8 under seal is denied by the court, then the Receiving Party may file the information
 9 in the public record unless otherwise instructed by the court.
10
11 13.          FINAL DISPOSITION
12         After the final disposition of this Action, as defined in paragraph 4, within 60
13 days of a written request by the Designating Party, each Receiving Party must return
14 all Protected Material to the Producing Party or destroy such material. As used in
15 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
16 summaries, and any other format reproducing or capturing any of the Protected
17 Material. Whether the Protected Material is returned or destroyed, the Receiving
18 Party must submit a written certification to the Producing Party (and, if not the same
19 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
20 (by category, where appropriate) all the Protected Material that was returned or
21 destroyed and (2) affirms that the Receiving Party has not retained any copies,
22 abstracts, compilations, summaries or any other format reproducing or capturing any
23 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
24 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
25 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
26 reports, attorney work product, and consultant and expert work product, even if such
27 materials contain Protected Material. Any such archival copies that contain or
28

                                               12
                              STIPULATED PROTECTIVE ORDER
1 constitute Protected Material remain subject to this Protective Order as set forth in
2 Section 4 (DURATION).
3
4 IT IS SO STIPULATED.
5 DATED: June 17, 2021                  AITKEN AITKEN & COHN
6                                       By    /s/ Casey R. Johnson
7                                            Casey R. Johnson
8                                            Attorney for Plaintiffs Gregg Warren and
                                             the Estate of Tyler Matthew Kanarr
9
10 DATED: June 17, 2021                 LAW OFFICES OF TED B. WACKER
11
                                        By    /s/ Ted B. Wacker
12                                            Ted B. Wacker
13
                                              Attorneys for Plaintiff
14                                            Kimberlee Kanarr
15
16 DATED: June 17, 2021                 KING & SPALDING LLP

17                                      By /s/ Michael D. Roth
18                                         Michael D. Roth
                                           David K. Willingham
19                                         Susan V. Vargas
                                           Brian Priestley
20                                           Attorneys for Defendant
21                                           VF Outdoor, LLC

22 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
23 DATED: June 21, 2021
24
                                        By
25                                           Honorable Karen E. Scott
                                             United States Magistrate Judge
26
27
28

                                             13
                            STIPULATED PROTECTIVE ORDER
 1                                        EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3 I, _____________________________ [print or type full name], of
 4 _________________ [print or type full address], declare under penalty of perjury
 5 that I have read in its entirety and understand the Stipulated Protective Order that
 6 was issued by the United States District Court for the Central District of California
 7 on [date] in the case of Warren, et al. v. VF Outdoor, LLC, et al., Case No. 8:20-cv-
 8 01960 JLS (KESx). I agree to comply with and to be bound by all the terms of this
 9 Stipulated Protective Order and I understand and acknowledge that failure to so
10 comply could expose me to sanctions and punishment in the nature of contempt. I
11 solemnly promise that I will not disclose in any manner any information or item that
12 is subject to this Stipulated Protective Order to any person or entity except in strict
13 compliance with the provisions of this Order.
14 I further agree to submit to the jurisdiction of the United States District Court for the
15 Central District of California for the purpose of enforcing the terms of this
16 Stipulated Protective Order, even if such enforcement proceedings occur after
17 termination of this action. I hereby appoint __________________________ [print or
18 type full name] of _______________________________________ [print or type
19 full address and telephone number] as my California agent for service of process in
20 connection with this action or any proceedings related to enforcement of this
21 Stipulated Protective Order.
22 Date: ______________________________________
23
24 City and State where sworn and signed: _________________________________
25
26 Printed name: _______________________________
27
28 Signature: __________________________________

                                               14
                              STIPULATED PROTECTIVE ORDER
